The defendant filed his motion to dismiss the case, for the reason that more than six terms of court had passed since the information was filed, and the state had failed to try said cause, although defendant was present at each term of court demanding such trial.
The trial court heard evidence on this motion, and found that more than six terms of court had passed since the information was filed, and that defendant had been present demanding trial, and that the state had shown no sufficient cause why said case had not been tried, and thereupon dismissed the case.
No briefs have been filed by the state, and no appearance made for oral argument. An examination of the record discloses that the case was properly dismissed for failure of the state to prosecute within the time required by law.
For the reason stated, the appeal is dismissed.
DAVENPORT, J., concurs. EDWARDS, J., absent, not participating. *Page 395